ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_10_FR.txt. 219

OPINION DISSIDENTE DE M. VERESHCHETIN
[ Traduction]

A regret, je ne puis m’associer aux parties de l’arrêt où il est dit que la
Tchécoslovaquie n'était pas en droit de mettre en service, à partir d’oc-
tobre 1992. ce qu’il est convenu d’appeler la «variante C» («solution
provisoire») (arrêt, par. 155, al. 1 C) et que:

«la Slovaquie devra indemniser la Hongrie pour les dommages subis
par cette dermière du fait de la mise en service de la «solution pro-
visoire» par la Tchécoslovaquie et de son maintien en service par la
Slovaquie» (par. 155, al. 2 D).

Je suis convaincu que la Tchécoslovaquie était pleinement en droit, au
regard du droit international, de mettre en service la variante C a titre de
contre-mesure, tant que l’autre partie au traité persistait à violer ses obli-
gations. Certes, la Slovaquie elle-même a fait valoir ce moyen comme
«un argument juridique subsidiaire» et ne l’a pas développé pleinement.
La fogique en est très claire et elle a été exposée à maintes reprises par la
Slovaquie. Celle-ci ne pense pas que la variante C constituait un acte illi-
cite, même prima facie, alors que toute contre-mesure, considérée indé-
pendamment des circonstances excluant son illicéité, est en soi un acte
illicite.

La Siovaquie est d’avis que la variante C était une solution licite, tem-
poraire et réversible, rendue nécessaire par les actes de son cocontractant
et elle préfère défendre sa décision sur la base du principe de l’«applica-
tion par approximation». Toutefois, l’opinion ou la croyance subjective
de la Slovaquie ne saurait empêcher la Cour de se former une opinion
différente à ce sujet. La Cour est liée par les questions que les Parties lui
ont posées dans le compromis, mais non par les arguments qu’elles ont
avancés dans leurs pièces et plaidoiries.

A cet égard, on peut trouver une remarque très pertinente dans le com-
mentaire de la Commission du droit international sur son projet d’articles
sur la responsabilité des Etats:

«Le point de savoir si telle ou telle mesure est en fait une contre-
mesure est une question objective ... if ne suffit pas que l'Etat qui se
prétend lésé pense subjectivement qu’il prend (ou, tout aussi bien
qu'il ne prend pas) une contre-mesure. C’est pourquoi ce point consti-
tuerait, pour le tribunal arbitral, une question ... [qu’il appartien-
drait au tribunal lui-méme de trancher.» (Nations Unies, Documents
officiels de l’Assemblée générale, cinquante et uniéme session, sup-
plément n° 10, doc. A/51/10, p. 186.)

216
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. VERESHCHETIN) 220

Les Parties ont prié la Cour de dire

«si la République fédérative tchèque et slovaque était en droit de
recourir, en novembre 1991, à la «solution provisoire» et de mettre
en service, à partir d’octobre 1992, ce système» (compromis, art. 2,
par. | b); les italiques sont de moi).

La Cour ayant décidé que «la Tchécoslovaquie était en droit de recou-
rir, en novembre 1991, à la «solution provisoire» (arrêt, par. 155, al. 1 B),
mes observations porteront principalement sur le droit de la Tchéco-
slovaquie de mettre ce système en service à partir d'octobre 1992.

Le droit de riposter au moyen de contre-mesures proportionnées
découle d’un acte illicite commis préalablement par l’État qui est la cible
des contre-mesures en question. D’après la jurisprudence de la Cour,
la commission d'actes illicites justifierait «des contre-mesures propor-
tionnées ... de la part de l'Etat qui en aurait été victime...» (Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), fond, arrêt, CIJ. Recueil 1986, p. 127,
par. 249.) Le droit de recourir à des contre-mesures est circonscrit par un
certain nombre de conditions et de restrictions.

C’est la Commission du droit international qui, dans le cadre de ses tra-
vaux sur la responsabilité des Etats, a tenté le plus récemment et avec le
plus d'autorité de codifier les règles relatives aux contre-mesures (voir
Nations Unies, Documents officiels de l'Assemblée générale, cinquante et
unième session, supplément n° 10, doc. A/51/10). On peut considérer que
certaines des dispositions formulées par la Commission du droit internatio-
nal en la matière ne se contentent pas de codifier les règles coutumières
relatives aux contre-mesures (anciennement appelées représailles), mais
assurent également le développement de ces règles. Par conséquent, je ne
pense pas qu'en estimant que la variante C constitue une contre-mesure la
Cour ait pu aller au-delà des conditions auxquelles, selon le projet d'articles
de la Commission du droit international, une contre-mesure peut être licite.

Ainsi, exiger que la variante C ait été en la circonstance pour la Tché-
coslovaquie le seul moyen à sa portée reviendrait à appliquer aux contre-
mesures le critère que la Commission du droit international estime indis-
pensable pour invoquer l’«état de nécessité», mais qu’elle ne mentionne
pas expressément dans le texte des articles relatifs aux contre-mesures.

Mais, même à supposer que ce critère puisse s’appliquer également aux
contre-mesures, de quels autres moyens juridiques, en dehors des contre-
mesures, la Tchécoslovaquie aurait-elle éventuellement disposé? La Cour
ayant conclu que la Tchécoslovaquie n'était pas en droit de mettre en ser-
vice la variante C, elle aurait dû en toute équité clairement indiquer une ou
plusieurs autres options juridiques propres à permettre à la Tchéco-
slovaquie de faire valoir effectivement ses droits aux termes du traité et
d'amener l’autre partie à reprendre l’exécution de ses obligations. Dans
mon analyse de l’affaire, je n’ai pas été en mesure de constater que la Tché-
coslovaquie disposait en 1991 ou 1992 d’une telle autre option effective.

217
- JuUageMeNnt Mungary/olovakia ove

- 0UZ.UD.59

PROJET GABCIKOVO-NAGYMAROS (OP. DISS. VERESHCHETIN) 221

A l'évidence, l’un des moyens juridiques prévus à l’article 60 de la
convention de Vienne sur le droit des traités aurait été la terminaison du
traité de 1977 en réponse à une violation substantielle commise par
l’autre partie. Mais, pour la Tchécoslovaquie, cela ne serait-il pas revenu
à devenir l’artisan de la solution que la Hongrie avait cherché à atteindre
par ses actions illicites ?

Un autre moyen juridique, on peut également l’imaginer, aurait été le
recours formel à la procédure de règlement des différends prévue à lar-
ticle 27 du traité de 1977, qui dispose que:

«1. Le règlement des différends concernant toutes questions rela-
tives à la réalisation et au fonctionnement du système d’écluses
incombera aux délégués gouvernementaux.

2. Si les délégués gouvernementaux ne peuvent parvenir à un
accord sur les questions en litige, ils les soumettront aux gouverne-
ments des parties contractantes pour décisions.»

Lorsque la variante C a été mise en œuvre (en novembre 1991), «les
questions en litige» étaient depuis longtemps entre les mains des gouver-
nements des parties contractantes. En conséquence, il n’était pas réaliste
de s'attendre que ces questions fussent réglées par une procédure se
déroulant à un niveau bien moindre, alors que toutes les tentatives de
parvenir à un réglernent au niveau intergouvernemental le plus élevé pos-
sible avaient échoué.

Serait-il plus exact, ou en l’occurrence plus réaliste, du point de vue
juridique, d'exiger de la Tchécoslovaquie qu’elle se fût présentée devant
la Cour avant de mettre en service la variante C en octobre 1992? Outre
que la Tchécoslovaquie n’était pas juridiquement tenue de le faire, il y a
lieu de rappeler que plus de quatre ans se sont écoulés entre le dépôt de la
requête en l’espèce et le début des audiences. On peut facilement imaginer
le montant des dommages économiques et écologiques, de même que le
préjudice causé à la navigation internationale, qui auraient résulté d’un
tel délai.

Il y a lieu toutefois de garder à l'esprit que la Tchécoslovaquie a res-
pecté Vobligation de négocier avant de recourir aux contre-mesures.
Entre la première suspension des travaux par la Hongrie, en mai 1989, la
mise en œuvre de la variante C, en novembre 1991, et enfin sa mise en
service, en octobre 1992 (voir arrêt, par. 61-64), de nombreuses négocia-
tions, qui se sont révélées infructueuses, ont été menées à différents
niveaux en vue de résoudre le différend. L'historique de ces négociations
montre clairement que, au moins à partir de la fin de 1990, le seul but de
ces négociations pour la Hongrie était de mettre fin au traité et de
conclure un nouvel accord ne portant que sur les conséquences de cette
terminaison alors que, pour la Tchécoslovaquie, le but de ces négocia-
tions était la poursuite et l’achèvement du projet conjoint selon des
modalités définies d’un commun accord dans le cadre du traité. Le retrait
progressif de la Hongrie du projet conjoint, au mépris du traité de 1977,
a conduit à la mise en service de la variante C.

218
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. VERESHCHETIN) 222

Les conditions fondamentales pour qu’une contre-mesure soit licite
sont: 1) la commission préalable d’un acte illicite par l'Etat visé par la
contre-mesure; 2) la nécessité de la contre-mesure en question, et 3) sa
proportionnalité au regard des circonstances de l’espèce. Certains types
d’actes sont totalement interdits en tant que contre-mesures, mais ils
n’ont pas de rapport avec la présente affaire (ces actes étant la menace ou
l'emploi de la force, la coercition économique ou politique extrême,
latteinte à Pinviolabilité d’agents diplomatiques, les violations des droits
fondamentaux de l’homme ou des normes de jus cogens).

J'estime que toutes les conditions susmentionnées étaient remplies lors-
que la Tchécoslovaquie a mis en service la variante C en octobre 1992.
Pour ce qui est de la première condition, elle est remplie puisque la Cour
a conclu que la Hongrie n'était pas en droit de suspendre puis d’aban-
donner les travaux relatifs au projet, ou de mettre fin au traité en 1992
(arrêt, par. 155, al. 1 A et D). La suspension unilatérale par la Hongrie
des travaux à Nagymaros et à Dunakiliti (violations initiales du traité de
1977 consistant en la non-exécution d'obligations) et ’abandon ultérieur
de tous les travaux relatifs au projet se sont produits avant novembre
1991, date à laquelle, d’après le compromis, la Tchécoslovaquie a recouru
à la «solution provisoire». La terminaison illicite du traité par la Hongrie
(le 19 mai 1992) a précédé la date à laquelle la Tchécoslovaquie a mis en
service la variante C (octobre 1992 selon le compromis).

Des contre-mesures ne peuvent être regardées comme «nécessaires» que
si elles visent à amener l'Etat auteur du fait illicite à s'acquitter de ses obli-
gations et doivent être suspendues dès la cessation du fait illicite. Cette exi-
gence présuppose donc qu’une contre-mesure soit de caractère réversible.

Au cours de la procédure, la Slovaquie a dit et répété que la variante C
était conçue comme une solution provisoire et réversible, comme une ten-
tative d'inciter la Hongrie à rétablir la situation qui existait avant qu’elle
ne commette l’acte illicite. Il est à relever que le groupe de travail des
Communautés européennes, dans son rapport du 23 novembre 1992, n’a
pas nié qu'il serait techniquement faisable de revenir au projet prévu par
le traité:

«En principe, les travaux en cours dans le cadre de la variante C
ne sont pas irréversibles. Il est possible en théorie de démolir les
ouvrages, à l’exception de certaines parties enterrées, comme les
rideaux de palplanches et les injections. Le coût de la démolition des
ouvrages est évalué approximativement à au moins trente pour cent
des coûts de la construction.» (Mémoire de la Hongrie, vol. 5,
deuxième partie, annexe 14, p. 434.)

Ces propos confirment que, au moins à l’époque où le Danube a été
barré, la variante C était une mesure réversible et qu’un retour à un plan
déterminé d’un commun accord s'inscrivant dans le projet prévu par le
traité était possible.

La thèse de la Hongrie selon laquelle la Tchécoslovaquie aurait eu

219
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. VERESHCHETIN) 223

— et continuerait d’avoir — f’intention cachée d’agir unilatéralement
n’est que fort peu pertinente pour la question de la réversibilité de la va-
riante C.

L'existence d’une telle intention au niveau gouvernemental et la volonté
de la traduire dans les faits s'accordent mal avec le comportement que la
Tchécoslovaquie a adopté après la suspension par la Hongrie des travaux
prévus par le traité. Le Gouvernement de la Tchécoslovaquie n’a pas saisi
l’occasion qui se présentait de mettre fin au traité de 1977 et de mettre en
œuvre le projet unilatéralement, mais a essayé au contraire de persuader le
Gouvernement hongrois de revenir à l'exécution de ses obligations conven-
tionnelles. En même temps, le Gouvernement tchécoslovaque s’est déclaré
prêt à tenir compte d’un nombre important de préoccupations écologiques
de la Hongrie, proposant en octobre 1989 la tenue de négociations sur la
conclusion d'accords relatifs à des garanties techniques, opérationnelles et
écologiques, ou ayant trait à la limitation, voire l'exclusion, de l’exploita-
tion en régime de pointe du système de barrage de Gabtikovo-Nagymaros.
En tout état de cause, la véracité et la fiabilité de l'engagement que la Tché-
coslovaquie et la Slovaquie ont pris publiquement de revenir au projet
conjoint ne peuvent pas étre mises en doute sur la base de simples conjec-
tures, mais ne peuvent être appréciées qu’à la lumière des réactions de la
Tchécoslovaquie et de la Slovaquie aux actions concrètes de la Hongrie.

Il reste à examiner une condition plus fondamentale de la licéité d’une
contre-mesure, à Savoir sa proportionnalité dans les circonstances de
l'espèce. Tant en doctrine qu’en jurisprudence, il est largement reconnu
que le critère de proportionnalité est très important dans le régime des
contre-mesures tout en étant très incertain et donc complexe.

Pour commencer, selon la Commission du droit international:

«Il n'y a... pas d’uniformité, ni dans la pratique ni dans la doctrine,
en ce qui concerne la définition ainsi que la rigueur ou la souplesse du
principe et les critères à retenir pour apprécier la proportionnalité. »
(Nations Unies, Documents officiels de l’Assemblée générale, cinquan-
tième session, supplément n° 10, doc. A/50/10, p. 155-156.)

La Commission du droit international fait également observer que:
«La référence à l’équivalence ou à la proportionnalité au sens étroit est
inhabituelle dans la pratique des Etats...» (/bid., p. 157.) C’est pourquoi
la doctrine et les sentences arbitrales laissent entendre que la licéité des
contre-mesures doit être appréciée à partir de critères négatifs: la contre-
mesure ne doit pas être «manifestement disproportionnée», «clairement
disproportionnée», «hors de toute proportion»! ou «hors de propor-
tion», etc. La Commission du droit international a employé cette der-
nière expression («hors de proportion») dans son plus récent projet
d’articles sur la responsabilité des Etats. Le texte de l’article correspon-
dant se lit comme suit:

' En français dans le texte original.

220
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. VERESHCHETIN) 224

«Les contre-mesures prises par un Etat lésé ne doivent pas être
hors de proportion avec le degré de gravité du fait internationale-
ment illicite ou ses effets sur l'Etat lésé.» (Art. 49.)

Dans son commentaire, la Commission a précisé qu’«il [fallait] appré-
cier la proportionnalité en tenant compte non seulement de l’élément
purement «quantitatif» du dommage causé, mais encore de facteurs
«qualitatifs» tels que l’importance de l'intérêt protégé par la règle
enfreinte et la gravité du manquement» (Nations Unies, Documents offi-
ciels de l’Assemblée générale, cinquantième session, supplément n° 10,
doc. A/50/10, p. 157).

Si Pon adopte cette approche qui, à mon avis, reflète bien la pratique
des Etats et la jurisprudence, l’on doit apprécier l'importance du principe
pacta sunt servanda violé par la Hongrie, mesurer les effets concrets de
cette violation pour la Tchécoslovaquie par rapport à l'importance des
règles que la Tchécoslovaquie n’a pas respectées, et mesurer aussi les
effets concrets d’un tel manquement pour la Hongrie. Les «degrés de gra-
vité» dans un cas et dans l’autre ne doivent pas nécessairement être équi-
valents mais, pour reprendre les termes employés dans la sentence rendue
dans l'affaire de l'Accord sur les services aériens, il doit y avoir «une cer-
taine équivalence» entre eux (Recueil des sentences arbitrales, vol. XVIII,
p. 483, par. 83) ou, pour reprendre les mots de la Commission du droit
international, ils ne doivent «pas être hors de proportion».

Cette tâche n'est pas aisée et ne peut être accomplie que de façon
approximative, c’est-à-dire avec un certain degré de subjectivité. En
appréciant, d’un côté, la gravité de la violation préalable et ses effets et,
de l’autre, la gravité de la contre-mesure et ses effets, la Cour aurait dû,
dans toute la mesure possible, chercher tout d’abord à comparer ce
qui était comparable et le faire en tenant dûment compte de toutes les
circonstances concomitantes par rapport à l’ensemble des causes et consé-
quences pertinentes. Suivant cette approche, la Cour aurait dû apprécier
par approximation et comparer séparément :

1) les effets économiques et financiers de la violation par rapport aux
effets économiques et financiers de la contre-mesure;

2) les effets sur l’environnement de la violation par rapport aux effets sur
l'environnement de la contre-mesure;

3) les effets de la violation sur l’exercice du droit à employer les res-
sources en eaux communes par rapport aux effets de la contre-mesure
sur l'exercice de ce même droit par l’autre partie.

La Cour aurait dû expressément limiter toutes ces appréciations et
comparaisons à la période définie dans la question qui lui a été posée par
les Parties. à savoir la période qui va de novembre 1991 à octobre 1992.
Il ne faudrait pas perdre de vue que l’idée et le but mêmes d’une contre-
mesure sont d'inciter l'Etat auteur de la violation à reprendre l'exécution
de ses obligations. Plus tôt il le fait, moindres seront les dommages qu'il
aura à subir du fait de la contre-mesure.

221
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. VERESHCHETIN) 225

S’agissant du premier point de comparaison, selon la Slovaquie, «au
mois de mai 1989, la Tchécoslovaquie avait ainsi dépensé au total 2,3 mil-
hards de dollars (13,8 milliards de couronnes tchécoslovaques) pour le
projet G/N» (mémoire de la Slovaquie, par. 5.01). Ces chiffres qui, bien
entendu, ne tiennent pas compte de la perte de production d’énergie et du
coût de la protection, de Pentretien et du démantèlement définitif des
structures existantes, donnent une idée des pertes économiques et finan-
cières que la Tchécoslovaquie aurait subies au cas où elle aurait complè-
tement abandonné le projet.

Pour sa part, la Hongrie n’a pas avancé, ni dans ses pièces écrites ni
dans ses plaidoiries, de chiffres concrets pour traduire en termes moné-
taires le montant des dommages matériels qu’elle a effectivement subis de
par la mise en œuvre par la Tchécoslovaquie de la variante C. La Hongrie
a prétendu qu’elle avait droit au versement par la Slovaquie de dommages
et intérêts d’un montant non spécifié au titre d'éventuels dommages a
venir ou du risque potentiel de dommages résultant de la variante C. I]
est vrai qu’«aux ressources naturelles est ... attachée une valeur que l’on
calcule difficilement par les moyens classiques» (réplique de la Hongrie,
vol. 1, par. 3.170), mais des pertes économiques à longue échéance et de
caractère incertain, sans parler du simple risque potentiel de telles pertes,
ne peuvent pas se comparer avec la menace réelle et imminente de devoir
renoncer aux fruits d’un investissement d’une telle ampleur.

Pour ce qui est des effets comparés sur l’environnement, la variante C
peut être considérée comme préférable au projet initial convenu, puisque
son réservoir est plus petit et qu’elle exclut le fonctionnement en régime
de pointe. Par ailleurs, en cas d’abandon total du projet, le canal de déri-
vation, à sec, ainsi que les autres ouvrages achevés mais non exploités,
auraient présenté un danger important et durable pour l’environnement
de l’ensemble de la région. Comme il est indiqué dans l'arrêt:

«Il ressort du rapport, en date du 31 octobre 1992, de la mission
d'enquête tripartite ... que la non-utilisation du système ... aurait pu
entraîner de graves problèmes pour l’environnement.» (Par. 72.)

Il est également nécessaire de comparer la gravité et les effets de la vio-
lation du traité de 1977 commise par la Hongrie avec la gravité et les
effets de la réaction de la Tchécoslovaquie pour ce qui est de leurs droits
respectifs sur les ressources communes en eau. La Hongrie et la Tchéco-
slovaquie étaient convenues par traité d’un plan d’utilisation conjointe
des ressources en eau communes, qu’elles considéraient évidemment
comme équitable et raisonnable, tout au moins lors de la conclusion de
cet accord. Les deux Etats ont réalisé d'importants investissements pour
la mise en œuvre du plan ainsi convenu. Au moment où l’un des deux
Etats (la Tchécoslovaquie) avait achevé quatre-vingt-dix pour cent de sa
part des travaux prévus, l’autre Etat (la Hongrie) a brusquement refusé
de continuer à exécuter ses obligations conventionnelles, qu'il s’était
pourtant engagé à respecter quelques mois avant ce refus. En raison des
caractéristiques techniques du projet, la Hongrie a par là même privé la

222
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. VERESHCHETIN) 226

Tchécoslovaquie de la possibilité pratique de jouir de sa part des res-
sources communes en eau pour les fins clairement définies dans le traité,
fins que la Hongrie avait expressément approuvées.

En réponse à cet acte illicite, la Tchécoslovaquie a de même manqué
d'agir conformément aux obligations qui étaient les siennes en vertu du
traité de 1977. En mettant en service la variante C, elle s’est temporaire-
ment appropriée, de façon unilatérale et essentiellement à son propre
bénéfice, une quantité d’eau dont les deux Etats, à l’origine, d’après le
plan contractuel conjoint, auraient pu, à parts égales, tirer profit. En
même temps, la Tchécoslovaquie s’est de nouveau déclarée prête à revenir
au plan d'utilisation et de contrôle communs préalablement convenu, à
condition que la Hongrie cesse de violer ses obligations. Elle n’excluait
pas non plus la possibilité de réviser d’un commun accord le plan conjoint
initial.

Dans ces circonstances, et tant que la Hongrie n’exécutait pas ses obli-
gations découlant du traité de 1977 et choisissait donc de ne pas faire
usage des droits qu'elle tenait du même traité, la Tchécoslovaquie pou-
vait en principe, à titre de contre-mesure et donc provisoirement, ache-
miner vers la structure de Gabtikovo autant d’eau que convenu dans le
plan contractuel conjoint. En outre, l’article 14 du traité de 1977 pré-
voyait la possibilité sous une certaine condition, pour chacune des parties,
de prélever des quantités d’eau supérieures à celles spécifiées dans le plan
contractuel conjoint (voir arrêt, par. 56).

Supposons toutefois que, compte tenu de toutes les circonstances conco-
mitantes et de l’exacerbation des préoccupations écologiques, la Tchéco-
slovaquie aurait dû, pour des raisons d’équité, déverser plus d’eau qu’elle
ne l’a fait dans l’ancien lit et dans le réseau de bras latéraux du Danube
du côté hongrois. Cette hypothèse n'aurait porté que sur un seul des
nombreux aspects que recèle en matière de proportionnalité la mesure
en question, ce qui n’aurait pas en soi justifié la conclusion générale de la
Cour selon laquelle la Tchécoslovaquie n'était pas en droit de mettre en
service, à partir d’octobre 1992, la variante C.

Pour les motifs précités, je n’ai pu voter pour le paragraphe 155, ali-
néa 1 C de l'arrêt. Je n’ai pas pu non plus souscrire au paragraphe 155, ali-
néa 2 D, dans la mesure où il n’établit pas, malheureusement, de distinc-
tion entre l'obligation de l'Etat qui a commis un acte illicite antérieur et
celle de Etat qui y a répondu en adoptant une contre-mesure. Il va sans
dire que mon vote négatif au sujet du paragraphe 155, alinéa 2 D,
dans son ensemble ne doit pas être interprété comme un vote contre la pre-
mière partie de ce paragraphe.

(Signé) Vladlen S. VERESHCHETIN.

223
